Citation Nr: 0716987	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  99-20 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right cervical rib.  

(The issues of eligibility for Service Disabled Veterans' 
(RH) Insurance under 38 U.S.C.A. § 1922(a) (West 2002) and 
eligibility for waiver of premiums under 38 U.S.C.A. 
§ 1912(a) (West 2002) are the subject of a separate 
decision).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and January 2000 decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The February 1999 rating decision, in pertinent part, denied 
service connection for a back disability and found that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a fractured cervical rib.  

A January 2000 Hearing Officer Decision subsequently granted 
service connection for a fractured right cervical rib, 
evaluated as noncompensable, effective February 26, 1997.  
The veteran appealed for a higher initial evaluation of this 
disability.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in April 2001.  A transcript of 
that hearing is of record.  

In August 2001 the Board remanded the claims for further 
development.  The Board again remanded the claims in February 
2004.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  Her inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In a March 2002 statement the veteran raised a claim of 
entitlement to service connection for a mental condition.  
This claim has not been adjudicated and is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The February 2004 Board remand instructed that the RO should 
attempt to obtain private medical records from Cigna Health 
Care.  The remand noted that the veteran had provided an 
address for this medical provider in April 2002 and that she 
reported treatment from 1979 to 1980.  

In a February 2004 VCAA letter the AMC asked the veteran to 
submit a VA Form 21-4142, Authorization for Release of 
Information for Cigna Health Care, so that records from 1979 
and 1980 could be obtained.  However, review of the claims 
file reveals that the address provided by the veteran in 
April 2002 was provided in a Form 21-4142, thus, the 
necessary release had already been submitted.  Thus, in order 
to ensure compliance with the Board remand, the RO/AMC should 
attempt to obtain private medical records pertaining to the 
veteran from Cigna Health Care from January 1979 to December 
1980.  

In addition, records of treatment for the right cervical rib 
disability by Dr. Shankwiler include a January 2006 
recommendation that the veteran be seen by Dr. Fred Weaver at 
USC.  A March 2006 record of treatment by Dr. Shankwiler 
reflects that the veteran was evaluated by Dr. Weaver, 
however, records of this evaluation have not been associated 
with the claims file, although VA is obligated to seek these 
records.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In regard to the claim of entitlement to service connection 
for a back condition, the veteran has reported an injury to 
her back from a fall in service.  The veteran is competent to 
report the history of her in-service injury.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Service medical records 
reflect complaints of low back pain since the fall, and 
include a February 1979 impression of chronic lumbosacral 
strain.  

The claims file also includes evidence of a current back 
disability as a March 2005 statement from the veteran's 
chiropractor indicates that she has a diagnosis of 
lumbosacral sprain/strain and scoliosis, and that X-rays 
reveal exaggeration of the lumbosacral angle and levoconvex 
scoliosis with no fracture.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an exam is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran has not yet been afforded a VA examination to 
evaluate her claimed back disability.  Because the claims 
file includes evidence of an injury to the low back in 
service, and a current low back condition, the Board finds 
that a VA examination is necessary to obtain a competent 
opinion as to whether any current back disability is related 
to service.  

Residuals of a fracture of the right cervical rib were most 
recently evaluated at VA examination in August 2002.  The 
veteran is entitled to a new VA examination where there is 
evidence (including her statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

In a December 2005 statement the veteran indicated that she 
was in so much pain because of her cervical rib that the 
doctor had given her a home TENS unit for pain control.  She 
added that she went to physical therapy and that her injury 
was getting worse each year.  These statements report a 
worsening of the residuals of fracture of the right cervical 
rib.  In addition, in his August 2006 written brief 
presentation, the veteran's representative noted her 
contention that her fractured right rib condition had 
worsened.  As such, the veteran is entitled to a VA 
examination to evaluate the current severity of this service 
connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain private medical 
records pertaining to the veteran's 
back from Cigna Health Care, from 
January 1979 to December 1980.  

If the requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in 
the claims file, and the veteran and 
her representative should be notified 
in writing.  

2.  Take all necessary steps to obtain 
records of treatment for the back 
and/or right cervical rib disability 
from Dr. Fred Graves at USC since 
January 2006.  

If the requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in 
the claims file, and the veteran and 
her representative should be notified 
in writing.  

3.  Schedule the veteran for VA 
examination for the claimed back 
disability.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
disability in regard to the back, and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) that 
such disability began in service or is 
otherwise the result of a disease or 
injury in service.  

All necessary tests and studies should be 
accomplished.  The examiner should offer 
a complete rationale for all opinions 
given.  

4.  Schedule the veteran for a VA 
examination to evaluate residuals of the 
service connected right cervical rib 
disability.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.  

The examiner should describe the nature 
and extent of the residuals of the 
service connected right cervical rib 
fracture.  The examiner should describe 
any limitation in range of motion in the 
right shoulder resulting from the service 
connected disability and should 
specifically note whether the service 
connected right cervical rib disability 
results in any functional limitations, 
such as pain, weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also describe the effect 
that the right cervical rib disability 
has on the veteran's daily activities.  

The examiner should also specifically 
identify any evidence of neuropathy or 
other nerve involvement due to the 
service connected right cervical rib 
disability.  

The examiner should identify the nerves 
affected and should express an opinion as 
to the severity of any neuropathy or 
nerve involvement in terms of being 
slight, moderate, moderately severe, or 
severe.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



